Citation Nr: 0007444	
Decision Date: 03/20/00    Archive Date: 03/23/00

DOCKET NO.  97-32 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for Post Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  He served in Vietnam from June 1968 to June 
1969 and was awarded the Air Medal.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of November 1996, 
from the Atlanta, Georgia, Regional Office (RO) of the 
Department of Veterans Affairs (VA).


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  The veteran served in Vietnam from June 1968 to June 
1969.  His military occupational specialty was airframe 
repairman.

3.  The veteran was awarded the Air Medal by order of the 1st 
Aviation Brigade while stationed in Vietnam.  He had served 
in the 409th and 411th Transportation Companies and the 176th 
Aviation Company (Assault Helicopter).

4.  The veteran engaged in combat with the enemy.

5.  The report of a VA examination, conducted in October 1996 
shows a diagnosis of PTSD attributed to his experiences in 
Vietnam.


CONCLUSION OF LAW

PTSD was incurred in active military service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 and Supp. 1998); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

A review of the veteran's personnel records indicates that he 
served in Vietnam from June 10, 1968 to June 9, 1969.  His 
military occupational specialty (MOS) was 68G20 Air Frame 
Repairman.  He was initially assigned to the 409th 
Transportation Company (TC) and later to the 411th TC.  In 
January 1969 he was assigned to the 176th Aviation Company, 
Assault Helicopter (AHC).  His MOS remained 68G20 throughout 
this period.  During his time in Vietnam he was awarded the 
Vietnam Service Medal, and more importantly, the Air Medal 
via General Order 5542 from the Headquarters of the 1st 
Aviation Brigade.  He was noted to have participated in 
Vietnam Counteroffensive Phases IV, V, and VI.

The report of a VA PTSD examination, conducted in October 
1996 shows a diagnosis of PTSD.  He gave a history of service 
as a helicopter repairman and door gunner.  He reported 
combat experiences consistent with his service.  

The Board notes the veteran's testimony at his personal 
hearing, conducted in November 1997.  He stated that he had 
served as a door gunner on occasion and he participated in 
re-supply missions in combat areas which involved some 
firefights.  He also reported experiencing mortar and rocket 
attacks at the base where he was stationed.  

The report of a VA examination, conducted in August 1998, 
also shows a diagnosis of PTSD.  The examiner listed specific 
symptomatology including repeated dreams of combat, 
flashbacks, insomnia, and others, and commented that the 
veteran met the criteria for a diagnosis of chronic PTSD.  
The examiner further commented that these symptoms were 
absent prior to combat and have caused chronically 
significant distress and impairment.

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.

Service connection for posttraumatic stress disorder requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed 
inservice stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed inservice stressor.  If the evidence establishes that 
the veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f).

The Board finds the veteran's testimony credible regarding 
his claimed stressors.  The Board notes that he was awarded 
the Air Medal during his service in an Aviation unit in 
Vietnam.  He was assigned to an assault helicopter company.  
The Board concludes that the evidence indicates that he 
engaged in combat with the enemy.  His claimed stressors are 
consistent with the circumstances of his service.  He has 
been consistently diagnosed since 1996 as having PTSD, and 
this disorder has been medically linked to his experiences in 
Vietnam.  The Board concludes that a grant of service 
connection for PTSD is in order.


ORDER

The claim for service connection for PTSD is granted.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

